05/15/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 20-0269
                                          OP 20-0269
                                                                            FILED
 ALEXANDER KIM TORPPE,
                                                                               MAY 1 5 2020
                                                                          Bowen Greenwood
              Petitioner,                                               Clerk of Supreme Court
                                                                           State of Montana

      V.
                                                                      ORDER
 ELEVENTH JUDICIAL DISTRICT COURT
 FOR FLATHEAD COUNTY,
 and Hon. HEIDI J. ULBRICHT,Presiding,

              Respondent.


       Petitioner Alexander Kim Torppe, via counsel, seeks a writ of supervisory control
directing the Eleventh Judicial District Court, Flathead County, to reverse an order denying
Torppe's motion to dismiss in its Cause No. DC-17-645(C). Torppe alleges he is being
illegally detained and subjected to forced medication and that the District Court is without
jurisdiction over him. Torppe alleges supervisory control is necessary in this case.
       Having reviewed the Petition and the challenged Order,this Court deems it appropriate
to obtain a summary response. Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the Eleventh Judicial District Court and the State of Montana, or
both, are granted until June 4, 2020, to prepare, file, and serve a response(s) to the petition for
writ of supervisoty control.
       The Clerk is directed to provide immediate notice ofthis Order to counsel for Petitioner,
all counsel of record in the Eleventh Judicial District Court, Flathead County, Cause No.
DC-17-645(C), and the Honorable Heidi J. Ulbricht, presiding.
       Dated this 15,lay of May,2020.



                                                   Ss-31- A4 ,,UL    Justice